  Case 20-60306       Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34
                                  Document     Page 1 of 23                    EODDesc Main

                                                                               12/28/2020
                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

   IN RE:                        §
                                 §
   ROCKY MOUNTAIN TRAILS, LLC §                            Case No. 20-60306
   xx-xxx5383                    §
   dba McDade’s Nursery          §                         Chapter 11 – Subch-V
   1000 N. Tool Dr.              §
   Tool, TX 75143-8732           §
                                 §
                       Debtor(s) §
                                 §

     ORDER CONFIRMING ROCKY MOUNTAIN TRAILS, L.L.C.’S (SECOND)
     AMENDED PLAN OF REORGANIZATION (DATED DECEMBER 8, 2020)
On December 16, 2020, the Court reconvened a hearing to consider the confirmation
of Rocky Mountain Trails, LLC’s (Second) Amended Plan of Reorganization [Dated
December 8, 2020] [dkt. No. 78] (“Plan”) which Plan was filed by Rocky Mountain
Trails, LLC, the debtor and debtor-in-possession, in this bankruptcy case (“Debtor”).
The Court, having considered the Plan,          the   ballot summary, the testimony and
other   evidence presented at the hearing, and there being no objections to the
confirmation of the Plan, made its finding of fact and conclusions of law orally on the
record, which findings and conclusions are incorporated by reference herein and set forth in
part as follows:

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW


   1. The Debtor commenced the bankruptcy case by the filing of a voluntary petition
        under Chapter 11, Subchapter-V of the United States Bankruptcy Code on June 1,
        2020 (the “Petition Date”).
   2. The deadline for filing objections to the Plan was October 6, 2020. The deadline
        for voting to accept or reject the Plan was October 6, 2020.
   3. The Confirmation hearing was scheduled for October 20, 2020, at 1:30 p.m.
   4. Debtor filed an amended Plan (dkt. #67) on October 20, 2020. The Confirmation
        hearing was continued to November 19, 2020 (dkt. #68). The hearing was reset to




                                                1
Case 20-60306      Doc 82    Filed 12/28/20 Entered 12/28/20 16:11:34            Desc Main
                              Document     Page 2 of 23
    December 8, 2020, following Debtor’s motion for a continuance due to the illness of
    counsel.
 5. Debtor filed a second amended Plan (dkt. #78) on December 8, 2020.
 6. The Confirmation hearing was again continued, on this occasion to
    December 16, 2020, due to the unavailability of the Debtor’s manager.
 7. The Debtor has proposed the Plan in good faith to provide for the treatment of all
    claims against the Debtor and this bankruptcy estate.
 8. All creditors and other parties in interest, in accordance with the Federal and Local
    Rules, and the orders of this Court, were timely served with the Plan. Further, the
    Debtor gave notice to all parties of: (a) the deadline for the submission of ballots to
    to the Debtor; (b) the deadline for the filing of objections to confirmation of the
    Plan; and (c) the scheduled Confirmation Hearing.
 9. The Ballot Summary, which was filed with the Court on December 3, 2020, [dkt.
    #77], reflects the voting results tabulated by the Debtor from the timely
    received ballots of each impaired Class under the Plan.
 10. The Court has jurisdiction over this matter as a core proceeding pursuant to the
    provisions of 28 U.S.C. §157(b)(2).
 11. The Plan meets all requirements of §§ 1122 and 1123 of the Bankruptcy Code.
 12. The Plan complies with all pertinent provisions of § 1129, as modified by § 1191 of
    the Bankruptcy Code (as set forth in greater detail below), and with all other
    requirements of the Bankruptcy Code:
        a. Due and Sufficient Notice. Notice of the Confirmation Hearing was
            appropriate and complied, in all respects, with Bankruptcy Rule 2002(b).
        b. Plan Compliance – Bankruptcy Code Section 1129(a)(1). The Plan complies
            with the applicable provisions of the Bankruptcy Code and Bankruptcy Rules.
        c. Proponent Compliance – Bankruptcy Code Section 1129(a)(2). Debtor has
            complied with the applicable provisions of the Bankruptcy Code.
        d. Good Faith – Bankruptcy Code Section 1129(a)(3). The Plan has been
            proposed in good faith under Section 1129(a)(3) and not by any means
            forbidden by law.
        e. Payments – Bankruptcy Code Section 1129(a)(4). Payments made or to be
            made by the Debtor for services or for costs and expenses in or in connection



                                             2
Case 20-60306   Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34            Desc Main
                            Document     Page 3 of 23
         with the Plan and/or case have been approved by or are subject to the approval
         of this Court.
      f. Disclosure Regarding Post-Confirmation Management – Bankruptcy Code
         Section 1129(a)(5). Debtor accurately disclosed the individual proposed to
         serve as managing member of Debtor after the Plan is confirmed, and the
         compensation to be paid to such individual after confirmation of the Plan.
      g. No- Rate Change – Bankruptcy Code Section 1129(a)(6).                        No
         governmentally regulated rates are involved in this case.
      h. Best Interest of Creditors – Bankruptcy Code Section 1129(a)(7). With
         respect to the impaired classes of claims or interests, each holder of a claim or
         interest of such classes has accepted the Plan or will receive or retain under
         the Plan on account of such claim or interest property of a value, as of the
         effective date of the plan, that is not less than the amount that such holder
         would receive or retain if the Debtor was liquidated under Chapter 7 of the
         Bankruptcy Code on such date.
      i. Acceptance of the Plan – Bankruptcy Code Section 1129(a)(8).                 All
          impaired classes voted to accept the Plan, which did not change any treatment
          afforded to any impaired class from the previously-filed Plan.

         i. The Class 1A Claims (Secured Ad Valorem Taxes) are impaired
         and the holders of such impaired claims voted to accept the Plan. The
         treatment of such claims is consistent with the Bankruptcy Code, the
         Federal Rules of Bankruptcy Procedure, and the orders of this Court.
         ii. The Class 1B Claim (Midwest Regional Bank) is impaired and the
         holder of such impaired claim voted to accept the Plan.
         iii. The Class 1C Claim (Kapitus) is impaired and the holder of such
         impaired claim voted to accept the Plan.
         iv. The Class 1D Claim (Stephen W. Gent) is impaired and the holder of
         such impaired claim voted to accept the Plan.
         v. There were no Class 2 Claims (pre-petition Priority Claims).
         vi. The Class 3 Claims (General Unsecured Claims) are impaired and the
         holders of impaired claims in this class voted to accept the Plan
         vii. The Class 4 Interests are not impaired and the holders of such interests
         are deemed to have accepted the Plan.

                                           3
Case 20-60306      Doc 82    Filed 12/28/20 Entered 12/28/20 16:11:34             Desc Main
                              Document     Page 4 of 23

       j. Priority Claims – Bankruptcy Code Section 1129(a)(9). Claims entitled to
          priority under 11 U.S.C. §507(a)(8) will be paid in accordance with the
          Bankruptcy Code or as set forth in the provisions of the Plan.
       k. Feasibility – Bankruptcy Code Section 1129(11). The Plan is feasible and
          the confirmation of the Plan is not likely to be followed by the liquidation, or
          need for further financial reorganization of the Debtor.
       l. Fees – Bankruptcy Code Section 1129(a)(12). All fees payable under 28
          U.S.C. §1930 have been paid.
       m. To the extent any finding of fact shall later be determined to be a conclusion of
          law, it shall be so deemed, and to the extent any conclusion of law later shall be
          determined to be finding of fact, it shall be so deemed.

 Upon due consideration of the evidence presented, and the argument of counsel, and based upon

 the foregoing findings and conclusions, which are adopted pursuant to Fed. R. Bankr. P. 9014,

        IT IS THEREFORE ORDERED that the Second Amended Plan of Reorganization filed

 by the Debtor, Rocky Mountain Trails, LLC, on December 8, 2020, a true and correct copy of

 which is attached hereto as Exhibit “A” and incorporated herein by this reference and as modified

 by this Order, is hereby CONFIRMED.

                                              Signed on 12/28/2020




                                              THE HONORABLE BILL PARKER
                                              CHIEF UNITED STATES BANKRUPTCY JUDGE


 ORDER SUBMITTED BY:                       APPROVED AS TO FORM AND CONTENT
 /s/ Gordon Mosley                          (excluding court modifications)
 GORDON MOSLEY, SBN: 00791311                 /s/ H. Thomas Moran
 Email: gmosley@suddenlinkmail.com              H. THOMAS MORAN
 4411 Old Bullard Rd.                            Subchapter-V Trustee
 Suite 700 Tyler, Texas 75703
 903- 534-5396 903-581-4038 (fax)
 Counsel for Debtor and Debtor-in-Possession


                                             4
Case 20-60306     Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34             Desc Main


                             EXHIBIT A
                              Document     Page 5 of 23



                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

IN RE:                                        §
                                              §
 ROCKY MOUNTAIN TRAILS, LLC                   §              CASE NO. 20-60306
 EIN: xxxxx5383                               §
 1000 N. Tool Dr.                             §
 Tool, Texas 75143-8732                       §              CHAPTER 11 - Subch-V
                                              §
                                              §
                                              §
                            Debtor(s)         §

            DEBTOR’S AMENDED PLAN OF REORGANIZATION
                      DATED: DECEMBER 8, 2020

              Pursuant to section 1121(a) of the Bankruptcy Code, Rocky Mountain Trails,

    LLC, the debtor-in-possession in this case hereby proposes this Plan of Reorganization.

                                  INTRODUCTION

    The purpose of this Plan is to provide the details of the Debtor’s proposed reorganization

    and proposed distributions of money and/or property to its Creditors. After the Plan has

    been confirmed, the Bankruptcy Court will retain jurisdiction to determine the allowance

    of all Claims and to effectuate and enforce the terms of this Plan.

                         BACKGROUND OF DEBTOR’S BUSINESS

    Karen Strobel is the sole member of Rocky Mountain Trails, LLC, debtor herein, which

    operates a retail plant and garden nursery under the d/b/a McDade’s Nursery. This nursery

    has been in business, at its present location, continuously for approximately 40 years. Ms.

    Strobel purchased McCade’s Nursery in August of 2018. The nursery suffered through the

    Fall of 2018, due to an unusual amount of rainfall. The Fall, while not as busy as the Spring

    months, is important for the sale for “plantings” that help carry the business financially


                                             1
Case 20-60306       Doc 82   Filed 12/28/20 Entered 12/28/20 16:11:34              Desc Main
                              Document     Page 6 of 23



    through the slow period of November – January. The nursery could never catch-up during

    2019, resulting in a default of the SBA loan that is secured by the nursery.

                The Covid-19 pandemic brought an unexpected boom to the nursery industry.

    McDade’s Nursery business has been robust through most of 2020.



                             CONDITIONS TO CONFIRMATION

    The Court must find that all creditors and equity interest holders who do not accept the

    Plan will receive at least as much under the Plan as such claim and equity interest holders

    would receive at least as much under the Plan as such claim and equity interest holders

    would receive in a Chapter 7 liquidation. A liquidation analysis is attached to this Plan as

    Exhibit “A”.

    The Court must find that confirmation of the Plan is not likely to be followed by the

    liquidation, or the need for further financial reorganization, of the Debtor or any successor

    to the Debtor, unless such liquidation or reorganization is proposed in the Plan. Debtor

    must also show that it will have enough cash over the life of the Plan to make the required

    Plan payments. Attached as Exhibit “B” is five-year projection of Debtor’s revenue and

    expenses.

                                   ARTICLE 1: PLAN SUMMARY

    Reorganization: The Plan provides for reorganization and restructuring of the Debtor’s

    financial obligations.

    Distribution:      The Plan provides for a distribution to Creditors in accordance with the

    terms of the Plan from the Debtors over the course of five (5) years from the Debtor’s

    continued business operations.


                                             2
Case 20-60306       Doc 82   Filed 12/28/20 Entered 12/28/20 16:11:34           Desc Main
                              Document     Page 7 of 23



    Classes: The Plan Provides for:

       1      Class of priority Claims;

       2      Classes of secured Claims; and

              Classes of unsecured Claims

    Unsecured Creditors holding Allowed Claims will receive distributions paid quarterly over

    five (5) years in the following approximate amounts:

                     DEBTOR                      PROJECTED QUARTERLY
                                                 DISTRIBUTION
     Rocky Mountain Trails, LLC                  $ 175.00 per month

    This Plan also provides for the payment of administrative and priority claims.
    All creditors and equity security holders should refer to Articles 3 and 4 of the Plan for
    information regarding the precise treatment of their claim. Your rights may be affected.
    You should read these papers carefully and discuss them with your attorney. (If you
    do not have an attorney, you may wish to consult one.)


             ARTICLE 2: CLASSIFICATION OF CLAIMS AND INTERESTS


    CLASS 1A – The Claim of Ad Valorem Tax Authorities to the extent Allowed as a Secured
    Claim under 11 U.S.C. § 506 of the Bankruptcy Code.
    CLASS 1B – The Claim of Midwest Regional Bank against Debtor, to the extent Allowed
    as a Secured Claim under 11 U.S.C. § 506 of the Bankruptcy Code.
    CLASS 1C – The Claim of Kapitus against Debtor, to the extent Allowed as a Secured
    Claim under 11 U.S.C. § 506 of the Bankruptcy Code.
    CLASS 1D - The Claim of Stephen W. Gent against Debtor, to the extent Allowed as a
    Secured Claim under 11 U.S.C. § 506 of the Bankruptcy Code.
    CLASS 2 – All Allowed Claims entitled to priority under § 507(a) of the Bankruptcy Code
    (except administrative expense claims under § 507(a)(2) and priority tax claims under
    § 507(a)(8)).
    CLASS 3 – All non-priority unsecured Claims Allowed under § 502 of the Bankruptcy

                                            3
Case 20-60306      Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34                Desc Main
                               Document     Page 8 of 23



    Code.


     ARTICLE 3: TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS AND
                                    PRIORITY TAX CLAIMS


    3.1 Unclassified claims: Under section § 1123(a)(1), administrative expense claims,
    and priority tax claims are not in classes.
    3.2 Administrative Expense Claims:            Each holder of an administrative expense claim
    allowed under § 503 of the Code, will be paid in full on the effective date of this Plan by
    the Debtor, but only to the extent of each such Debtor’s liability, in cash, or upon such
    other terms as may be agreed upon by the holder of the claim and the Debtor as set forth
    in the following sections 3.3 through 3.5 or post-confirmation. This treatment is
    materially altered in the event of confirmation pursuant to § 1191(b) as to claims
    arising under §§ 507(a)(2) and (3) as noted in section 3.6 of this Plan.
    3.3 Priority Tax Claims: Each holder of an Allowed Priority Tax Claim against
    Debtor shall receive deferred Cash payments over a period not to exceed five (5) years,
    from Petition Date.
    3.4 Statutory Fees: All fees required to be paid under 28 U.S.C. § 1930 that are owed
    on or before the effective date of the Plan have been paid or will be paid on the effective
    date.
    3.5 EXCEPTION: Payment of administrative expense claims through Plan Term:
                       If the Plan is confirmed pursuant to § 1191(b) any and all
                       claims of a kind specified in paragraph (2) or (3) of § 507(a)
                       of the Bankruptcy Code shall be paid the Allowed amount of
                       such claim in equal monthly installments during the Plan
                       Term commencing on the Effective Date or upon such other
                       Terms as may be agreed upon by the holder of the claim and
                       the Debtor.

 ARTICLE 4: TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

  CLASS                            IMPAIRMENT                          TREATMENT
  Class 1A – Secured Claim           Impaired            Each holder of an Allowed Class 1A
  of Ad Valorem Tax                   Unimpaired          Claim payable to a taxing authority
  Authorities                                             for ad valorem taxes shall retain its
                                                          full rights and liens to the extent of its

                                              4
Case 20-60306   Doc 82   Filed 12/28/20 Entered 12/28/20 16:11:34      Desc Main
                          Document     Page 9 of 23



                                             Allowed Secured Tax Claims until its
                                             Allowed Secured Tax Claim has been
                                             paid in full.
                                             Payments shall be made in full no
                                             later than five (5) years from and after
                                             the Petition Date in equal monthly
                                             amounts. Specifically, the prepetition
                                             and post-petition ad valorem taxes of
                                             each holder of an Allowed 1A Claim
                                             shall be treated as follows:

                                             Liens and interest: Any and all liens
                                             (both arising prepetition and post-
                                             petition) held by the holder of an
                                             Allowed Class 1A Claim shall be
                                             preserved in any transfer of assets
                                             under the Plan. Each holder of an
                                             Allowed Class 1A Claim shall be
                                             entitled to receive interest from the
                                             Petition Date to the Effective Date
                                             pursuant to 11 U.S.C. § 506(b), as
                                             well as from the Effective Date until
                                             paid in full under 11 U.S.C. § 506(b),
                                             as well as from the Effective Date
                                             until paid in full under 11 U.S.C. §
                                             1129(b), pursuant to at a statutory
                                             rate of 1% per month as required by
                                             11 U.S.C. § 511. If the post-petition
                                             ad valorem taxes are not paid prior to
                                             the State Law delinquency date, each
                                             holder of an Allowed Class 1A Claim
                                             shall be entitled to receive any
                                             penalties and interest that accrue
                                             under State law based on the
                                             nonpayment of such tax.

                                             Default: In the event the Debtor fails
                                             to timely pay an allowed Class 1A
                                             Claim or post-petition tax in
                                             compliance with the Plan, Debtor
                                             shall be in default, and subject to
                                             Section 10.4 of the Plan. Holder of
                                             allowed 1A Claim may pursue
                                             remedies in accordance with that
                                             section against the defaulting
                                             Reorganized Debtor.

                                     5
Case 20-60306    Doc 82      Filed 12/28/20 Entered 12/28/20 16:11:34      Desc Main
                             Document      Page 10 of 23




  Class 1B – Secured Claim        Impaired      Class 1B consists of the Secured Claim
  of Midwest Regional Bank         Unimpaired    of Midwest Regional Bank (“MRB”)
                                                 against Rocky Mountain Trails, LLC,
                                                 and is secured by substantially all of
                                                 the Debtor’s assets. MRB holds an
                                                 allowed Secured Claim in the amount
                                                 of
                                                 $ 392,791.08. MRB’s claim will be
                                                 paid in monthly installments based on
                                                 an amortization over the remaining
                                                 (approximately) 23 year term of the
                                                 note, with a 10 year maturity. The
                                                 monthly installments will begin 30
                                                 days after confirmation of the Plan.
                                                 Interest shall accrue from the Petition
                                                 Date until paid at the rate of 5.0% per
                                                 annum. The debt will be due and
                                                 payable in full 10 years from the date
                                                 of confirmation of this Plan.

                                                 MRB shall retain all of its liens under
                                                 its loan documents, and all terms,
                                                 covenants, rights, and remedies under
                                                 the loan documents shall remain in full
                                                 force and effect except as modified by
                                                 this Plan. The Debtor and MRB will
                                                 enter into s modification agreement to
                                                 memorialize the Plan terms in a form
                                                 acceptable to MRB.

  Class 1C – Secured Claim        Impaired      Class 1C consists of the Secured
  of Kapitus                       Unimpaired    Claim of Kapitus against Rocky
                                                 Mountain Trails, LLC. And is secured
                                                 pursuant to UCC filings. Kapitus
                                                 asserts a secured claim in the amount
                                                 of
                                                 $ 3,709.00 as of the date of the
                                                 petition. The balance of the claim will
                                                 continue to be paid in the amount of
                                                 $200.00 weekly.

  Class 1D - Secured Claim        Impaired      Class 1D consists of the claim of
  of Stephen W. Gent               Unimpaired    Class Secured Claim of Stephen W.
                                                 Gent, the seller of the McCade’s
                                                 Nursery to Debtor. Mr. Gent’s asserts

                                         6
Case 20-60306      Doc 82      Filed 12/28/20 Entered 12/28/20 16:11:34              Desc Main
                               Document      Page 11 of 23



                                                        a secured claim of $50,000.00 against
                                                        McCade’s Nursery, evidenced by a
                                                        Deed of Trust. The lien is
                                                        subordinated to that of Midwest
                                                        Regional Bank. The claim will be
                                                        paid of a 10-year period (amortized at
                                                        4.5% interest) beginning in March,
                                                        2021. The monthly payments will be
                                                        fixed in the amount of $518.19.

  Class 2 – Priority Claims               Impaired   Class 2 consists of all Allowed
  Excluding those in Article             Unimpaired Priority Claims against the Debtor.
  3 of this Plan                                     Except to the extent that the holder of
                                                     such claim agrees to a different
                                                     treatment, the Reorganized Debtor
                                                     shall pay Cash on the Effective Date
                                                     to each holder of such Allowed Claim
                                                     in Class 2, the amount of such
                                                     Allowed Claim.

                                                        Debtor does not believe there are
                                                        any members in this class.


 General Unsecured Claims:

CLASS DESCRIPTION IMPAIRED                     METHOD        ESTIMATED          ESTIMATED
                                                   OF         TOTAL             DISTRIBUTION
                                              PAYMENT        CLAIMS
Class 3     Non-priority l         Yes        Pro-rata       Estimated          Approximately
             Unsecured                        distribution   payment of         $150.00 per
              Claims                          from           10% of all         month; paid
                                              unsecured      unsecured          quarterly
                                              creditor       claims
                                              pool


Class 4 – Equity Security Holder             Impaired        Class 4 consists of the holder of
                                                             Allowed Interests in Debtor. The
of Debtor                                 Unimpaired
                                                             holder of an allowed Class 4
                                                             Interest shall retain their interest in
                                                             the Reorganized Debtor.



     ARTICLE 5: ALLOWANCE AND DISALLOWANCE OF CLAIMS

                                               7
Case 20-60306    Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34            Desc Main
                            Document      Page 12 of 23



          5.1 Disputed Claim
          A disputed claim is a claim that has not been allowed or disallowed by a final non-
          appealable order, and as to which either:
          (a) a proof of claim has been filed or deemed filed, and the Debtor or another party
          in interest has filed an objection; or
          (b) no proof of claim has been filed, and the Debtor has scheduled such claim as
          disputed, contingent, or unliquidated.
          5.2 Delay of distribution on a disputed claim
          No distribution will be made on account of a disputed claim unless such claim is
          allowed by a Final Order.
          5.3 Settlement of Disputed Claims
          The Reorganized Debtor will have the power and authority to settle and
          compromise a disputed claim with Court approval and compliance with Rule 9019
          of the Federal Rules of Bankruptcy Procedure.
    ARTICLE 6: EXECUTORY CONTRACTS
           6.1 Reorganized Debtor assumes the following executory contracts:
           (a) None
           (b) Reorganized debtor will be conclusively deemed to have rejected all executory
           contracts and/or unexpired leases not expressly assumed under section 6(a) above,
           or before the date of the order confirming this Plan, upon the date of the entry of
           the order confirming this Plan. A proof of claim arising from the rejection of an
           executory contract or unexpired lease under this section must be filed no later than
           ninety (90) days after the Effective Date.
    ARTICLE 7: MEANS FOR IMPLEMENTATION OF THE PLAN


           7.1 General
           The Debtor proposes to implement and consummate this Plan through the means
     contemplated by§§ 1123 and 1145(a) of the Bankruptcy Code.
           7.2 Reorganized Debtor and Estate Assets
           The management of the Reorganized Debtor will remain unaltered.
           On the Effective Date, if the Plan is confirmed pursuant to § 1191(a), title to all

                                             8
Case 20-60306   Doc 82      Filed 12/28/20 Entered 12/28/20 16:11:34           Desc Main
                            Document      Page 13 of 23



          assets, claims, Causes of Action, properties, and business operations of the Debtor
          and the Estate shall vest and/or revest in the Reorganized Debtor. Thereafter, the
          Reorganized Debtor shall own and retain such assets free and clear of all liens and
          Claims, except as expressly provided in this Plan.
          If the Plan is confirmed pursuant to § 1191(b), title to all assets claims, causes
          of action, properties, and business operations of the Debtor and of the Estate shall
          remain property of the Estate until discharge of the Reorganized Debtor pursuant
          to § 1192.
          7.3 Disbursing Agent
          If the Plan is conformed under § 1191(a) of the Bankruptcy Code the Reorganized
          Debtor shall serve as their disbursing agent, without bond, for purposes of making
          transfers and payments under this Plan. If the Plan is confirmed under § 1191(b)
          of the Bankruptcy Code the Sub-V Trustee of the Reorganized Debtor shall serve
          as the disbursement agent.
          7.4 Settlement of disputed Claims
          The Reorganized Debtor will have the power and authority to settle and
          compromise a disputed claim with court approval and compliance with Rule 9019
          of the Federal Rules of Bankruptcy Procedure.


                         ARTICLE 8: GENERAL PROVISIONS


          8.1 Definitions
          The definitions set forth in § 101 of the Code shall apply when terms defined or
          construed in the Code are used in this Plan, and they are supplemented by the
          following definitions:
          Administrative Claim means any right to payment constituting a cost or expense
          of administration of the Case of a kind specified under § 503(b) of the Bankruptcy
          Code and entitled to priority under §§ 507(a)(2), 507(b), or 1114(e)(2) of the Code,
          including, without limitation: (i) any actual and necessary costs and expenses
          preserving the Estate of the Debtor; (ii). Any actual and necessary costs and
          expenses of operating the Debtor’s business; (iii) any indebtedness or obligations

                                           9
Case 20-60306   Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34               Desc Main
                           Document      Page 14 of 23



          incurred or assumed by the Debtor in connection with the conduct of its business;
          (iv) all compensation and reimbursement of the expenses to the extent awarded by
          the Court under §§ 330, 331 or 503 of the Bankruptcy Code; (v) any fees charged
          or assessed against the Estate under § 1930 of chapter 123 of title 28 of the United
          States Code.
          8.1.1 Ad Valorem Tax Authorities means the following:
                   Henderson County
                   Malakoff I.S.D.
          8.1.2 Allowed Claim as to all Classes, shall mean a Claim against the Debtor (a)
                for which a Proof of Claim has been timely filed with the Court on or before
                the Bar Date, or, with leave of the Court and without objection by any party-
                in-interest, late filed and as to which neither the Debtor nor any party-in-
                interest files an objection or as to which the Claim is allowed by Final Order
                of the Court, or (b) scheduled in the list of creditors, as may be amended,
                prepared and filed with the Court pursuant to Rule 1007(b) and not listed as
                disputed, contingent, or unliquidated as to amount, as to which no objection
                to the allowance thereof has been interposed through closing of this case, or
                as to which any such objection has been determined by an order or judgment
                which is no longer subject to appeal and as to which no appeal is pending.
          8.1.2 Allowed Secured Claim shall mean an Allowed Claim secured by a lien,
                security interest, or other encumbrance on the property owned by the Debtor,
                and to which lien, security interest, or other encumbrance has been properly
                perfected as required by law, to the extent of the value of the property
                encumbered thereby. That portion of such Claim exceeding the value of the
                security held shall be an Unsecured Claim, as defined below and determined
                pursuant to 11 U.S.C. § 506(a).
          8.1.3 Allowed Unsecured Claim shall mean an unsecured claim against the
                Debtor (a) for which a Proof of Claim has been timely filed with the Court,
                or, with leave of the Court and without objection by any party-in-interest,
                late filed and as to which the neither the Debtor nor any party-in-interest files
                an objection, or as the Claim is allowed by Final Order of the Court, or (b)

                                           10
Case 20-60306   Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34             Desc Main
                           Document      Page 15 of 23



                scheduled in the list of creditors, as may be amended, prepared and filed with
                the Court pursuant to Rule 1007(b) and not listed as disputed, contingent, or
                unliquidated as to amount. This category includes all Claims deemed
                unsecured pursuant to § 506 of the Code.
          8.1.4 Bankruptcy Court means the United States Bankruptcy Court for the
                Eastern District of Texas, Tyler Division.
          8.1.5 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
                promulgated by the United States Supreme Court under § 2075 of title 28 of
                the United States Code, and local rules of the Court, as the context requires,
                and as in effect on the date hereof.
          8.1.6 Bar Date shall mean the date fixed by the Court as the last date for filing all
                Claims in this case other than Administrative and Priority Claims or
                Rejection Claims.
          8.1.7 Case shall mean this Chapter 11 case which was commenced by the Debtor’s
                filing of a voluntary petition for relief pursuant to the Bankruptcy Code.
          8.1.8 Claim shall mean any right to payment from the Debtor as of the date of
                entry of the Order Confirming Plan whether or not such right is reduced to
                judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
                disputed, undisputed, legal, equitable, secured or unsecured or can be
                asserted by way of set-off. Claims includes any right or cause of action based
                on pre-petition monetary or non-monetary default.
          8.1.9 Claimant shall mean the holder of a Claim.
          8.2.10 Class shall refer to a category of holders of Claims or interest which are
                “substantially similar” as provided for in Section 1122 of the Code.
          8.2.11 Confirmation or “Confirmation of this Plan” shall mean entry by the
                Court of an Order confirming this Plan at or after a hearing pursuant to
                Section 1129 of the Code.
          8.2.12 Confirmation Date shall mean the date on which the Court enters an Order
                confirming this Plan.
          8.2.13 Creditor shall mean any person having a Claim against Debtor.
          8.2.14 Debtor shall mean Rocky Mountain Trails, LLC.

                                           11
Case 20-60306   Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34           Desc Main
                           Document      Page 16 of 23



          8.2.15 Debt shall mean any obligation of Debtor, alone, and any obligation of
                Debtor and other Person, to any Entity.
          8.2.16 Disbursing Agent shall mean the Reorganized Debtor or in the event of a
                confirmation under 11 U.S.C. § 1191(b) shall mean the Sub-Chapter V
                Trustee.
          8.1.17 Discharge Date means the date the Reorganized Debtor attains a discharge
                under § 1192 of the Bankruptcy Code.
          8.2.18 Effective Date shall mean (15 days after entry of confirmation order).
          8.2.19 Entity shall include Person, estate trust, governmental unit and the United
                States Trustee.
          8.2.20 Estate means the bankruptcy estate of the Debtor created by Section 541
                0f the Bankruptcy Code upon commencement of the case.
          8.2.21 Equity Interest Holder shall mean holder of the equity interests in the
                Debtor.
          8.1.22 Final Confirmation Order shall mean that date which is fourteen (14) day
                following the entry of the Order Confirming Plan, during which period of
                time no Notice of Appeal is filed, or if a Notice of Appeal is filed, during
                which period of time no Motion for Stay Pending Appeal is granted or
                supersedeas bond is approved and filed.
          8.1.23 Order Confirming Plan shall mean the Order of the Court determining
                that this Plan meets the requirements of Chapter 11 of the Code and is
                entitled to confirmation under Chapter 11 of the Code.
          8.1.24 Petition Date shall mean the date on which the Debtor filed this proceeding,
                June 1, 2020.
          8.1.25 Plan shall meant his Plan of Reorganization in its present form or as it may
                be amended, modified, or supplemented.
          8.1.26 Plan Term means the duration of the plan which in this case is five (5)
                years from and after the Effective Date.
          8.1.27 Priority Claim shall mean any Claim entitled to priority pursuant to
                Section 507(a) of the Code except for Tax claims and Claims incurred by the
                Debtor post-petition in the ordinary course of business.

                                          12
Case 20-60306   Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34             Desc Main
                           Document      Page 17 of 23



          8.1.28 Reorganized Debtor shall mean the entity which shall assume title to and
                control of Debtor’s assets and liabilities upon confirmation as provided
                herein.
          8.1.29 Sub-Chapter V Trustee shall be the person appointed under 11 U.S.C. §
                1183.
          8.1.30 Substantial Consummation shall occur upon Reorganized Debtor’s
                commencement of Payments to creditors as provided in the Plan.
          8.1.31 Tax Claims shall mean any Claim entitled to priority under Section
                507(a)(8) of the Code and shall include the claims of taxing authorities for
                taxes owed on the property retained by the Debtor under this Plan.
                                     ARTICLE 9: DISCHARGE


          DISCHARGE IF PLAN IS CONFIRMED UNDER § 1191(a) OF THE CODE


          9.1.0 Discharge if the Debtor is a corporation and § 1141(d)(3) is not
                applicable. On the Effective Date, the Debtor will be discharge from any
                debt that arose before confirmation of this Plan, to the extent specified in
                § 1141(d)(1)(A) of the Code, except that the Debtor will not be discharged
                of any debt:
                (i) imposed by this Plan; or
                (ii) to the extent provided in § 1141(d)(6).
          9.1.1 No discharge if § 1141(d)(3) is applicable. In accordance with § 1141(d)(3)
                of the Code, the Debtor will not receive any discharge of debt in this
                bankruptcy case.


          DISCHARGE IF PLAN IS CONFIRMED UNDER § 1191(b) OF THE CODE


          9.1.2 If the Plan is confirmed under section 1191(b) of the Bankruptcy Code, as
                soon as practicable after competition by the Debtor of all payments due
                within the Plan Term, the Court shall grant the Debtor a discharge of all debts
                provided in §§ 503 and 1141(d)(1)(A) of the Bankruptcy Code to the extent

                                           13
Case 20-60306   Doc 82    Filed 12/28/20 Entered 12/28/20 16:11:34            Desc Main
                          Document      Page 18 of 23



                provided for in the Plan, except any debt: (1) on which the last payment is
                due after the Plan Term; or (2) of the kind specified in § 523(a) of the
                Bankruptcy Code.


                         ARTICLE 10: OTHER PROVISIONS


          Conditions to Consummation: The following are conditions precedent to the
                occurrence of the Effective Date, each of which must be satisfied or waived
                by the Debtor:
          10.1.0 The Confirmation Order must have become a Final Confirmation Order.
          10.1.2 No request for revocation of the Confirmation Order under § 1144 of the
                Bankruptcy Code shall have been made, or, if made shall remain pending,
                and,
          10.1.3 All actions, documents and agreements necessary to implement the Plan
                shall have been effectuated or executed.
          10.1.4 Waiver of Conditions. Each of the conditions set forth above may be
                waived in whole or in part by the Debtor in its sole and absolute discretion,
                without any notice to parties in interest or to the Bankruptcy Court, and
                without a hearing. The Debtor’s waiver of any one condition shall not be
                deemed a waiver of any other condition.
                Binding Effect
          10.2 Except as otherwise provided in § 1141(d) of the Bankruptcy Code, on after
                the Confirmation Date, the provisions of this Plan shall bind any holder of
                a Claim against or Interest in the Debtor and such holder’s respective
                successors and assigns, whether or not the Claim or Interest of such holder
                is impaired under the Plan and whether or not such holder has accepted the
                Plan.
                Injunction
          10.3.1 Permanent Injunction. Except as otherwise expressly provided in, or
                permitted under, this Plan, all Creditors and Interested holders, are
                permanently enjoined on and after the Effective Date against the collecting

                                         14
Case 20-60306    Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34              Desc Main
                            Document      Page 19 of 23



                  of Claims against the Reorganized Debtor in any manner other than as
                  provided for in the plan.
          10.3.2 The injunction provisions set forth herein do not enjoin the prosecution
                  of any claims that arise on or after the Effective Date nor does it enjoin
                  the determination of the Allowed Amount of any Claims that arose
                  prior to the Effective Date by a court of competent jurisdiction,


                 Default
          10.4 Notice of Default: Except as otherwise provided herein with respect to the
                  treatment of a Class of Creditors, in the event of any alleged default under
                  the Plan. Any creditor or party-in-interest must give a written default notice
                  to the defaulting Reorganized Debtor with copies to counsel of record for
                  the defaulting Reorganized Debtor specifying the nature of the default.
                  Upon receipt of the default notice, the defaulting Reorganized Debtor shall
                  have ten (10) days to cure such default from the time of receipt of the default
                  notice. If such default has not been cured within the applicable time period
                  and such Creditor or party-in-interest shall have the right to exercise any
                  and all available remedies, including the right to undertake foreclosure upon
                  any collateral securing the obligation, if applicable.
                  Miscellaneous
          10.1 Request for Relief Under Section 1191(b). In the event any class of
                  creditors or interests shall fail to accept this plan in accordance with §§
                  1129(a) and 1191(a) of the Bankruptcy Code, the Debtor requests that the
                  bankruptcy Court confirm this Plan in accordance with the provisions of §
                  1191(b) of the Bankruptcy Code.
          10.2 Incorporation of Rule 9019. To the extent necessary to effectuate and
                  implement the compromises and releases contained in this Plan, the Plan
                  shall be deemed to constitute a motion under Bankruptcy Rule 9019 seeking
                  the Bankruptcy Court’s approval of all of the compromises and releases
                  contained herein.
          10.3    Computation of Time. The Computation of any time periods prescribed

                                              15
Case 20-60306    Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34              Desc Main
                            Document      Page 20 of 23



                 or allowed by the Plan shall be governed by Bankruptcy Rule 9006.
          10.4 Exhibits. All exhibits to the Plan are incorporated into the Plan and shall
                 be deemed to be part of the Plan.
          10.5   Modification. The Debtor may alter, amend, or modify this Plan pursuant
                 to § 1127 of the Bankruptcy Code or as otherwise permitted by law prior to
                 Confirmation. Further, the Debtor may also seek to modify the Plan after
                 Confirmation and prior to substantial consummation of the Plan so long as
                 the treatment of the holders of Allowed Claims or Interest are not materially
                 or adverse affected.
          10.6   Assurances and Authorizations. The Debtor or the Reorganized Debtor,
                 if and to the extent necessary, shall seek such orders, judgments,
                 injunctions, and rulings that may be required to carry out further the
                 intentions, and purposes, and to give full effect to the provisions, of the Plan.
          10.7   No Interest. Except as expressly stated in this Plan, or allowed by the
                 Bankruptcy Court, no interest, penalty or late charge is to be allowed on any
                 Claim subsequent to the Petition Date.
          10.8   No Attorneys’ Fees. No attorneys’ fees will be paid with respect to any
                 Claim, other than Claims of professionals employed by the Debtor, except
                 as specified herein or as allowed by a prior order of the Bankruptcy Court.
          10.9 Notices. All notices, requests, elections, or demands in connection with the
                 Plan shall be in writing and shall be deemed to have been given when
                 received or, if mailed, five (5) days after the date mailing provided such
                 writing shall have been sent by registered or certified mail, postage prepaid,
                 return receipt requested. Any notices required to be delivered to the Debtor
                 shall be addressed as follows:


          To Debtor or Reorganized Debtor:
          Rocky Mountain Trails, LLC
          Attention: Karen Strobel
          1000 N. Tool Dr.
          Tool, Texas 75143

          With a copy to:
                                           16
Case 20-60306      Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34              Desc Main
                              Document      Page 21 of 23




             Gordon Mosley
             4411 Old Bullard Rd., Suite 700
             Tyler, Texas 75703

             10.10 Setoff. Except as specifically provided in the Plan, no Creditor shall retain
                   any contractual or statutory right to set off any asset in which the Debtor
                   has an interest in satisfaction of that Creditor’s pre-petition claim. Any right
                   to set off a claim against an asset of the Debtor which is not specifically
                   retained is waived.
             10.11 No Admissions. Notwithstanding anything herein to the contrary, nothing
                   contained in this Plan shall be deemed an admission by the Plan Proponent
                   with respect to any matter set forth herein, including, without limitation,
                   liability on any Claim or Interest or the propriety, any classification of any
                   Claim or Interest, or the valuation of any property.


    Date: December 7, 2020
                                                          Respectfully Submitted,

                                                          /s/ Karen Strobel
                                                          Karen Strobel, Managing Member
                                                          Rocky Mountain Trails, LLC




 Presented by:

                                                          /s/ Gordon Mosley
                                                          Gordon Mosley
                                                          SBN: 00791311
                                                          4411 Old Bullard Rd., Ste. 700
                                                          Tyler, Texas 75703
                                                          (903) 534-5396; (903) 581-4038 fax
                                                          Attorney for the Debtor

                                   CERTIFICATE OF SERVICE

 The undersigned hereby certifies that on the 8th day of December, 2020, a true and correct copy
 of the Debtor’s Amended Chapter 11 Plan of Reorganization was served on the following

                                             17
Case 20-60306       Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34              Desc Main
                               Document      Page 22 of 23



 parties in interest listed below and to all parties listed on the attached mailing matrix via First
 Class Mail or Electronic Mail.

                                                    /s/ Gordon Mosley

 Chapter 11 Trustee
 Mr. H. Thomas Moran
 736 Highway 87
 PO Box 2966
 Gilchrist, Texas 77617

 Debtor
 Rocky Mountain Trails, LLC
 1000 N. Tool Dr.
 Tool, Texas 75143
 Attn.: Karen Strobel




                                               18
Case 20-60306      Doc 82     Filed 12/28/20 Entered 12/28/20 16:11:34            Desc Main
                              Document      Page 23 of 23



                       EXHIBIT “A” TO PROPOSED PLAN

 CHAPTER 7 DIVIDEND PAID. Debtor makes the following assumption:

     ASSET             GOING CONCERN                         LIENS                NET ASSET
                            VALUE                                                 VALUE
  McDade’s               $ 400,000.00*                   $454,699.28**              $ 0.00
  Nursery

 * Estimate base on comparison of projected discount cash flow and current market value of
 the real and personal property to approximate liquidation value.

 ** perfected liens on the real and personal property of the business assets.

 Debtor assets that the liquidation value of the business assets is approximately zero.

 The Plan provides for an approximate 10% dividend to all unsecured creditors over a period
 of five (5) years.
 Debtor contends the Plan provides for a greater dividend to all creditors than would a
 liquidation of assets under chapter 7.




                                             19
